DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 12 and 20 have been cancelled.
In claim 21, “wherein the is selected from” has been replaced by -- wherein the trigger is selected from --.

Election/Restrictions
Claims 1-4, 8-10, 13, 15-16, 21-24 and 28-29 are allowable. Claims 5-7 and 17-19 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between groups A-D, as set forth in the Office action mailed on 18 November 2020, is hereby withdrawn and claims 5-7 and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-13, 15-19, 21-26 and 28-29 appear to read over the available prior art and art allowed.

The following is an Examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “a bottle connector coupler proximally located at the bottle connection end and including mechanical components configured to connect to any of a plurality of different bottle drinking orifices, including to threaded or unthreaded drinking orifices; a chamber fluidly connecting the bottle connection end and the drinking end, the chamber containing an internal valve selectably adjustable between: (1) an open position permitting fluid to pass internally through the chamber between bottle connection end and the drinking end and (2) a closed position preventing fluid from passing internally through the chamber between the bottle connection end and the drinking end; and an internal spring mechanically coupled to the valve and providing a force holding the valve in the closed position by default; and Page 2 of 21Application No.: 17/015,436a trigger mechanically connected to the valve and the spring, that, when activated, both: (1) overcomes the spring force holding the valve and (2) moves the valve into the open position; and wherein when the trigger is deactivated the spring force returns the valve to the closed position”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735